Citation Nr: 0322832	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  96-22 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for psoriasis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The veteran had active duty service from August 1990 to May 
1991 with prior service in the Air National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In October 2002, the Board undertook additional 
development of the evidence.  

Although the veteran's appeal also included the issue of 
entitlement to service connection for hearing loss 
disability, by a January 2003 decision, the Board denied 
service connection.  This issue is therefore no longer in 
appellate status.    


FINDINGS OF FACT

1.  Sinusitis was not manifested during the veteran's active 
duty service or for many years thereafter, nor is there 
medical evidence that sinusitis is related to his active duty 
service.  

2.  The veteran's psoriasis clearly and unmistakably 
preexisted his entry into active duty.

3.  There was no increase in the severity of the preexisting 
psoriasis during the veteran's period of active duty service.  


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).   

2.  Psoriasis was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in an October 2002 letter, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

Furthermore, there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, and a private medical statement 
from Robert W. Haley, M.D.  As will be discussed in further 
detail below, the veteran was scheduled for VA examinations 
in March 1998 and June 2003.  However, he failed to report to 
either examination without showing good cause.  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claims. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).



Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service, or where clear and unmistakable 
evidence (obvious or manifest) evidence demonstrates that an 
injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1132; 38 C.F.R. § 
3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  See Davis v. Principi, 276 F.3d 
1341 (Fed. Cir. 2002).  

Additionally, the fact that an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Sinusitis

The veteran's essential argument is that his sinusitis is 
related to service.  The Board notes that service medical 
records are silent for treatment or diagnosis of sinusitis 
during active duty service.  In fact, there is no reference 
to sinusitis in his service medical records.  Post-service 
records show that the veteran was first diagnosed with 
sinusitis by VA examination in June 1996, or nearly fours 
years following separation from active duty service.  

The Board also notes that the veteran failed to report to a 
March 1998 VA examination.  Additionally, the veteran failed 
to report for a VA examination scheduled for June 2003 as a 
result of the Board's request for further development.  There 
has been no showing of good cause for the failure to report.  
Under the provisions of 38 C.F.R. § 3.655(b), where the 
veteran fails to appear at a VA examination in conjunction 
with a service connection claim, the claim should be decided 
based on the evidence of record.  The evidence of record 
shows no competent medical evidence relating the veteran's 
sinusitis to service.  Based upon the above information, the 
Board is compelled to conclude that the veteran's sinusitis 
did not manifest during active duty service or for many years 
thereafter, and is not otherwise related to service.   

Psoriasis

Upon review, the medical evidence shows that the veteran's 
psoriasis clearly and unmistakably preexisted his active duty 
service.  Medical reports dated in 1977 (when the veteran was 
apparently in high school) show treatment for psoriasis 
affecting various areas of the body, including the elbows, 
scalp, right eyelid, pubic area, and face.  Medical records 
during the veteran's period of National Guard service prior 
to his entry into active duty also include references to 
psoriasis.  It is clear that this disorder preexisted his 
active duty service, and it does not appear that the veteran 
contends otherwise. 

The veteran does maintain, however, that his psoriasis was 
aggravated by his period of active duty service.  While the 
veteran and his representative are correct in noting that 
there is a record of treatment for psoriasis during active 
duty service in June 1991, the clinical record also notes 
that it was a flare-up of the condition.  As noted above, 
temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  See Davis v. Principi, 276 F.3d 
1341 (Fed. Cir. 2002).  There is no persuasive evidence 
suggesting any increase in severity of the underlying 
condition during active duty.  

Looking to post-service evidence, the record does include 
medical records documenting treatment for psoriasis after 
service.  VA medical records in August and September 1995 
indicate treatment for psoriasis.  VA examination in June 
1996 diagnosed the veteran as having psoriasis primarily over 
both elbows and small lesions over dorsum of hands.  However, 
when compared to preservice medical records and service 
medical records, the post-service evidence does not show any 
worsening of the underlying condition.  Further, there is no 
medical opinion suggesting that the veteran's preexisting 
psoriasis was aggravated in service.  The Board notes again 
that the veteran failed to appear at his March 1998 VA 
examination.  Additionally, the veteran failed to report for 
a VA examination scheduled for June 2003 as a result of the 
Board's request for further development.  There has been no 
showing of good cause for the failure to report.  Under the 
provisions of 38 C.F.R. § 3.655(b), where the veteran fails 
to appear at a VA examination in conjunction with a service 
connection claim, the claim should be decided based on the 
evidence of record.  For the reasons set forth above, the 
Board finds that the preponderance of the evidence is against 
a finding of aggravation during service.  It follows that 
there is not a state of equipoise of the positive evidence 
with the negative evidence to permit a favorable 
determination pursuant to 38 U.S.C.A. § 5107(b).  


ORDER

The appeals are denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

